Citation Nr: 0519090	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-17 075	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for hearing loss.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran testified at a video 
conference hearing before the undersigned Veterans Law Judge 
(VLJ) in July 2004.  


FINDING OF FACT

The veteran does not have hearing loss attributable to his 
period of military service.


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that he is entitled to service 
connection for hearing loss due to exposure to acoustic 
trauma while serving in Vietnam.  A review of the veteran's 
DD 214 reflects that he received the Combat Infantryman Badge 
(CIB) while serving during the Vietnam War.  

The veteran's service medical records (SMRs) contain the 
veteran's entrance and discharge physical examinations.  The 
November 1967 entrance examination reported no hearing 
deficit.  Audiometric testing revealed puretone thresholds of 
10, 5, 5, and 5 decibels in the right ear, at 500, 1,000, 
2,000, and 4,000 Hertz, respectively, and 15, 5, 0, and 10 
decibels for the left ear, at 500, 1,000, 2,000, and 4,000 
Hertz, respectively.  The veteran was not seen for any 
complaints or treatment for hearing loss while in service.   
The veteran's September 1969 discharge examination reported 
no hearing deficit.  Audiometric testing revealed puretone 
thresholds of 0, 5, 0, and 5 decibels in the right ear, at 
500, 1,000, 2,000, and 4,000 Hertz, respectively, and 5, 0, 
5, and 5 decibels in the left ear, at 500, 1,000, 2,000, and 
4,000 Hertz, respectively.  

The veteran was afforded a VA audiology examination in June 
2003.  He reported a history of acoustic trauma while serving 
in the military in Vietnam.  He denied a history of tinnitus.  
He reported no significant occupational or recreational noise 
exposure after service.  Audiometric testing revealed 
puretone thresholds of 40, 20, 45, 40, and 45 decibels in the 
right ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively, and 10, 10, 10, 40, and 45 decibels in the left 
ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The examiner reported that the veteran had a 
moderate flat hearing loss in the right ear and a moderate to 
high frequency sensorineural hearing loss for the left ear.  
The examiner stated that the claims file had been reviewed 
prior to the completion of the audiological evaluation.  The 
examiner opined that it was less than likely that the 
veteran's hearing loss was aggravated by his military 
service.  The examiner noted that the veteran's hearing at 
discharge was grossly normal bilaterally.  

The veteran testified at a video conference hearing at the RO 
in July 2004.  He testified that he was exposed to artillery 
fire, rifle fire, and grenade explosions while serving in 
Vietnam.  He reported a ringing in his ears after such 
exposure.  He reported that he experienced diminished hearing 
after such exposure but that his hearing would return after 
the noise stopped.  He testified that shortly after returning 
home he began to notice that he did not hear as well as he 
had before service and since then his hearing had 
progressively worsened.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may 
be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100, (2004).  

In this case there is no evidence of the veteran having a 
documented sensorineural hearing loss that met the criteria 
for a compensable rating within one year after service.  The 
veteran's separation examination reflected normal hearing 
bilaterally, as noted by the VA examiner.  The veteran did 
not submit any audiograms or treatment records to document 
his hearing loss.  Other than the veteran's entrance and 
discharge examinations in 1967 and 1969, respectively, the 
only audiogram of record is the June 2003 audiogram obtained 
at the veteran's VA examination.  

The June 2003 VA examiner reviewed the veteran's claims file 
and the veteran's history of exposure to acoustic trauma in 
service.  The examiner opined that it was less than likely 
that the veteran's hearing loss was aggravated by his 
military service.  

The veteran has argued that he was exposed to artillery fire, 
rifle fire, and grenade explosions while serving in Vietnam.  
The Board notes that the veteran is capable of presenting lay 
evidence regarding his belief that he has a current bilateral 
hearing loss as a result of his service.  Nevertheless, 
where, as here, a medical opinion is required to diagnose the 
condition and to provide a nexus opinion to link current 
disability to military service, only a qualified individual 
can provide that evidence.  As a layperson, the veteran is 
not qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is qualified to 
identify the acoustic trauma he experienced in service and 
the Board accepts that he in fact had significant noise 
exposure.  Nevertheless, there is no medical nexus opinion 
linking current hearing loss to that in-service noise 
exposure.  The June 2003 VA examiner did not specifically 
address the question of whether it was as likely as not that 
current disability was traceable to military service.  
Instead, the examiner said that it was less than likely that 
hearing loss was aggravated by service.  Although there is no 
indication in the record that hearing loss pre-existed 
service, the examiner appeared to base his opinion on the 
fact that the veteran had normal hearing at the time he left 
service, and presumably on the absence of any showing of 
hearing loss for many years thereafter.  Given the absence of 
a nexus opinion linking current disability to military 
service, the Board finds that the preponderance of the 
evidence is against the claim.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA) and VA's implementing regulations.  Under the VCAA, VA 
has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete an application for benefits.  38 U.S.C.A. §§ 5102, 
5103 (West 2002); 38 C.F.R. § 3.159(a)(3) (2004).  There is 
no outstanding information or evidence needed to complete an 
application for benefits in this case.  

Certain notices are to be provided by the Secretary when in 
receipt of a complete or substantially complete application.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The purpose of 
the notice is to advise the claimant of any information, or 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to assist by 
way of providing notice.

The veteran is claiming service connection for hearing loss.  
The veteran's claim was denied in June 2003; with notice of 
the rating action provided in July 2003.  The rating action 
informed the veteran as to why the claim was denied.  The RO 
wrote to the veteran in April 2003 and informed him of the 
evidence/information required to substantiate a claim for 
service connection for hearing loss.  The veteran was asked 
to identify any source of evidence that VA could assist in 
obtaining and to submit evidence in his possession to the RO.  
The RO wrote to the veteran again in May 2004 and informed 
him of the evidence/information required to substantiate a 
claim for service connection for hearing loss.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), the Board cannot find any absence of 
notice in this case.  As reviewed above, the veteran has been 
provided notice regarding the type of evidence needed to 
establish service connection for hearing loss.  The veteran 
was kept informed of the evidence developed by VA.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and newly promulgated 38 C.F.R. § 
3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  (Although all notices required by the VCAA were not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2004).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case SMRs were obtained and associated with the 
claims file.  The veteran was afforded a VA audiological 
examination.  The Board finds that every effort has been made 
to seek out evidence helpful to the veteran.  The Board is 
not aware of any outstanding evidence and the veteran has not 
alleged that there is outstanding evidence.  Therefore, the 
Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of service connection for hearing loss, the Board notes that 
such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2004).  In this case, the veteran had noise 
exposure in service and has current disability, but there is 
no indication, except by way of unsupported allegation, that 
hearing loss may be associated with military service.  
Consequently, despite the unclear opinion provided by a VA 
examiner in June 2003, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.


ORDER

Entitlement to service connection for hearing loss is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


